Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“power conversion circuitry” in claim 1
The generic placeholder is “power conversion circuitry” and the functional language attributed the “power conversion circuitry” includes: “configured to convert input power to welding-type power.”
Structure “read into” the claims from the specification to support the claimed functional language includes “solid state switches” (page 10 of the Specification) and “roll-forming tool” (page 8 or paragraph [0035] of the Specification) 
“control circuitry” in claim 1
The generic placeholder is “control circuitry” and the functional language attributed the “control circuitry” includes: “configured to control the power conversion circuitry to output the welding-type power in a plurality of pulse cycles.”
Structure “read into” the claims from the specification to support the claimed functional language includes “one or more digital processors or microprocessors (page 8 or paragraph [0035] of the Specification)
“power conversion circuitry” in claim 10
The generic placeholder is “power conversion circuitry” and the functional language attributed the “power conversion circuitry” includes: “configured to convert input power to welding-type power.”
Structure “read into” the claims from the specification to support the claimed functional language includes “solid state switches” (page 10 of the Specification) and “roll-forming tool” (page 8 or paragraph [0035] of the Specification) 
“control circuitry” in claim 10
The generic placeholder is “control circuitry” and the functional language attributed the “control circuitry” includes: “configured to control the power conversion circuitry to output the welding-type power in a plurality of pulse cycles.”
Structure “read into” the claims from the specification to support the claimed functional language includes “one or more digital processors or microprocessors (page 8 or paragraph [0035] of the Specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1and 10, claim limitations “power conversion circuitry” (claims 1 and 10), “control circuitry” (claims 1 and 10) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite “power conversion circuitry configured to” but fail to recite any structure to indicate how the power conversion circuitry is configured to perform the functional language. It is not clear how one having ordinary skill in the art would configure to the power conversion circuitry and know whether or not it is in the scope of the claim limitations. 

Claims 1 and 10 recite “control circuitry configured to” but fail to recite any structure to indicate how the control circuitry is configured to perform the functional language. It is not clear how one having ordinary skill in the art would configure to the control circuitry and know whether or not it is in the scope of the claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klegin et al (US 2017/0151621).

Klegin discloses regarding claim 1, power conversion circuitry 24 is adapted to create output power/welding type power such as pulsed waveforms, control circuitry 22 is configured to control generation of a pulsed waveform. (See Paragraph [0007]). The control circuitry controls the pulsed waveform to generate a background voltage 96 and current. Fig 2 shows a target voltage being applied at a background current level, a voltage ramp up period 98 where the voltage is being increased to a peak voltage 100 where the target voltage is set to the desired peak voltage and finally a ramp down phase 102 where the voltage is decreased to a target voltage being the background voltage. (See Paragraphs [0005]-[0007], [0016], [0031])

It should be noted that the target voltage is simply the voltage being applied at the present time. 

Klegin discloses regarding claim 2, the target voltage is switched, via the control circuitry, from the background voltage to the peak voltage at the start of the ramp up phase, the change will not be instantaneous, hence the ramp up phase. (See Paragraphs [0005]-[0007], [0016], [0031]) Regarding claim 3, the target voltage is switched, via the control circuitry, from the peak voltage to the background voltage at the start of the ramp down phase, the change will not be instantaneous, hence the ramp down phase. (See Paragraphs [0005]-[0007], [0016], [0031]) 

Klegin discloses regarding claim 10, power conversion circuitry 24 is adapted to create output power/welding type power such as pulsed waveforms, control circuitry 22 is configured to control 

Klegin discloses regarding claim 11, power conversion circuitry 24 is adapted to create output power/welding type power such as pulsed waveforms, control circuitry 22 is configured to control generation of a pulsed waveform. (See Paragraph [0007]). The control circuitry controls the pulsed waveform to generate a background voltage 96 and current. Fig 2 shows a target voltage being applied at a background current level, a voltage ramp up period 98 where the voltage is being increased to a peak voltage 100 where the target voltage is set to the desired peak voltage and finally a ramp down phase 102 where the voltage is decreased to a target voltage being the background voltage. (See Paragraphs [0005]-[0007], [0016], [0031]) Klegin discloses regarding claim 2, the target voltage is switched, via the control circuitry, from the background voltage to the peak voltage at the start of the ramp up phase, the change will not be instantaneous, hence the ramp up phase. (See Paragraphs [0005]-[0007], [0016], [0031]) Regarding claim 3, the target voltage is switched, via the control circuitry, from the peak voltage to the background voltage at the start of the ramp down phase, the change will not be instantaneous, hence the ramp down phase. (See Paragraphs [0005]-[0007], [0016], [0031]) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klegin et al (US 2017/0151621) in view of Hutchinson et al (US 2016/0318112).

The teachings of Klegin have been discussed above. Klegin fails to disclose regarding claims 4 and 14, the control circuitry is configured to control the power conversion circuitry in the voltage-controlled mode by -15-Attorney Docket No. 63632US02 (68015-US) controlling the power conversion circuitry based on comparing an output voltage of the power conversion circuitry to the target voltage. 
. 

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/26/2022